                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                               5:18-cv-145-RJC-DCK

SONIA S. BLACKWELL,                  )
                                     )
                  Plaintiff,         )
                                     )
vs.                                  )                       ORDER
                                     )
TONI ANN GAITHER, et al.,            )
                                     )
                  Defendants.        )
____________________________________ )


       THIS MATTER is before the Court on initial review of the Amended Complaint, (Doc.

No. 4). Plaintiff is proceeding in forma pauperis. (Doc. No. 3).

       I.      BACKGROUND

       Pro se Plaintiff filed this action on September 12, 2018, pursuant to the Age Discrimination

Employment Act (“ADEA”), 29 U.S.C. § 623 et seq., and Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e et seq.

       Plaintiff, an African American woman over the age of 40, has filed this action against her

former employer, FairView Kids Care, and its Administrative Director Toni Ann Gaither. Plaintiff

claims that she was discriminated against, received unequal terms of employment, and was

harassed and retaliated against based on her age and race. She claims that she was treated

differently from white employees and was ultimately terminated from her employment.

       Plaintiff alleges that she was hired to work as a 3-year-old teacher on February 1, 2016,

with a co-teacher. During her interview, Gaither made a comment that an employee named Wanda,

whom Plaintiff later discovered was Black, would “jump off a bridge” if Gaither told her to. (Doc.


                                                1
No. 4-1 at 1). Plaintiff worked in the 3-year-old class for a month and a half then was moved to a

2-year-old class with a co-teacher named Colleen. One morning when the breakfast was pancakes,

Colleen asked the kids if they know about “Aunt Jemima, I know Ms. Sonia does.” (Doc. No. 4-1

at 3). Plaintiff mentioned the incident to Gaither, who asked Plaintiff if she wanted Gaither to

address it and Plaintiff said no because she thought it might be a one-time event. Plaintiff continued

working with Colleen and noticed how mean Colleen was to the kids and even harmed them at one

point. Plaintiff did not report Colleen because she was new and “was beginning to see how things

went” at the school. (Doc. No. 4-1 at 3).

        After about two months of employment while Plaintiff was still new, Plaintiff came inside

with her half of the class and left one of the children outside with other teachers. Another teacher

reported the incident to Gaither and Plaintiff received a write-up.

        Plaintiff started working in a 4-year-old class in September with co-teacher Ashley Porter.

Although co-teachers’ responsibilities were supposed to be shared, Porter would not help clean the

room and take out the trash. Plaintiff mentioned this to Gaither who said she would take care of it.

Porter called in a lot without having time to use and Plaintiff was left alone in the class with an

occasional floater. When Porter was present, she would often go down the hall to talk to Gaither,

leaving Plaintiff alone with the kids. Plaintiff continued to do her job and the kids liked her. When

Porter became pregnant her laziness got worse and she started spitting in the classroom trash can.

Plaintiff mentioned this to Gaither, who “did not like it,” and told Plaintiff to talk to Porter herself.

(Doc. No. 4-1 at 4).

        On September 20, 2016, Porter and Plaintiff received a warning letter from Gaither about

keeping proper paperwork in the classroom which was both teachers’ responsibility. Plaintiff went



                                                   2
to see Gaither because she was new, had never touched the paperwork because Porter had been

completing it, and Plaintiff saw no reason to check her work. (Doc. No. 4-1 at 4). Gaither seemed

to understand but later claimed this was Plaintiff’s second write-up. Plaintiff sought and received

instruction on how to complete the paperwork from Tommie Dean then made sure the paperwork

was completed and correct from that point onward.

       Plaintiff heard that Porter said that she and Plaintiff did not like each other. Plaintiff

confronted her and Porter said that they were not working together as a team. Plaintiff said she

was trying to be a team player but Porter brushed her off. Porter then started keeping notes on

Plaintiff and reported to Gaither about her.

       Plaintiff’s work schedule was 8:30 to 5:30 and Porter’s was 9:00 to 6:00. Plaintiff

occasionally switched schedules with Porter so that Porter could take her daughter to dance class

when Plaintiff’s part-time job schedule permitted. Plaintiff was unable to switch work hours with

Porter on one occasion, Porter reported this to Gaither, and Plaintiff was called into an office for a

meeting with Pastor Paul Hill, Gaither, and Sandy Jennings. Plaintiff explained that she would

cover Porter when she was able but that it was not her responsibility to do so. Plaintiff was told

that she might need to decide which job was more important to her and that she needed to change

the hours of her part-time job. Plaintiff was told that Porter has more education than Plaintiff and

that she should defer to Porter’s choice of schedule despite Plaintiff’s seniority. The next day,

Pastor Hill told Plaintiff he agreed with her that she should not have to change her schedule to

accommodate Porter. Porter was unhappy that Plaintiff would not help her with the schedule and

continued to document notes on Plaintiff and report them to Gaither.




                                                  3
        In December 2016, Plaintiff was accused by a parent of pulling a child off the toilet, causing

him to bite his tongue. Plaintiff was called into a meeting and Gaither started to tell her she was

fired. Plaintiff explained that Porter had taken the kids to the bathroom that day. Porter was called

into the meeting and admitted she took the children to the bathroom. Nothing was done to Porter.

Later, Plaintiff found out that Porter had told another teacher that Plaintiff was going to get fired

that day, which Porter would not have known unless she and Gaither had discussed it.

        After Porter stopped working at the school, Wendy Dickens was hired as Plaintiff’s co-

teacher. Plaintiff could tell by the way Dickens acted that she was keeping an eye on Plaintiff.

Dickens left Plaintiff to clean the room and spent a lot of time out of the classroom talking to

Gaither as Porter had done. Gaither told Plaintiff she noticed this on classroom cameras but did

nothing about it.

        On March 28, 2017, Plaintiff was asked about an incident where another teacher said she

heard Plaintiff say “shout up” to a child. (Doc. No. 4-1 at 6). The child’s parents did not say

anything about the incident or treat Plaintiff differently. Plaintiff said she was overwhelmed in the

class because she had no help, and the child was making fun of another who had spilled milk, then

they were walking through it without Dickens doing anything to help. Gaither told Plaintiff to

address the issue with Dickens and Plaintiff said it was a “race issue.” (Doc. No. 4-1 at 7). Gaither

said she is not prejudiced. Plaintiff explained she did not say Gaither is prejudiced but that she and

Pam Miller felt that it was. Pastor Hill said they should get Miller’s opinion. They did so without

Plaintiff in the office.

        In March, Gaither showed Miller and Plaintiff a text message from Porter saying that she

“did not want to deal with” Plaintiff and Miller. (Doc. No. 4-1 at 7). When Plaintiff confronted



                                                  4
Porter while Porter was visiting the school, Porter told her that she had not come to visit Plaintiff

and that Plaintiff should “shout up and get back in that room.” (Doc. No. 4-1 at 7). Plaintiff denies

threatening Porter. Teachers including Miller and Plaintiff were asked to write statements about

the incident.

       Plaintiff denies leaving children outside unattended on May 11 and 12 or leaving children

in the classroom unattended on October 6, 2016. Plaintiff was never asked about these incidents,

she has witnesses, and she never saw a disciplinary action letter about them.

       Plaintiff missed a mandatory meeting on March 28, 2017 at 6:00 which she forgot about.

This was the first meeting she had missed. Gaither called Plaintiff to see why she was not at the

meeting and Plaintiff explained that she forgot. Gaither suspended Plaintiff for three days. Gaither

then called Plaintiff and asked whether she would want a cook job if it came open and Plaintiff

said yes. When Plaintiff came in to pick up her check on March 30, Gaither said the board had

decided to terminate her. Plaintiff requested a meeting with the board which was denied.

       Gaither did not witness any of these incidents, believed other teachers over Plaintiff, and

put their notes in Plaintiff’s file. Gaither had other teachers write more notes after she received

Plaintiff’s EEOC complaint.

       Plaintiff’s performance and attendance were not bad. No other teacher has been suspended

from their jobs even when a teacher had numerous complaints from parents, harmed a child, and

was investigated by Child Services. Other teachers missed meetings and nothing was done. Gaither

made sure that white teachers got time off and the hours they wanted even if they had no leave

time or had not yet worked for the school for 90 days.

       Plaintiff has filed a Charge of Discrimination that states:



                                                 5
   I. On February 1, 2016, I began working for Fairview Kids Care as a Teacher. Shortly
      thereafter, negative racial comments were directed toward me. I complained to the
      Administrative Director. My workers subjected me to harassment and relentless
      scrutiny.

   II. On March 28, 2017, I reported to the Administrative Director and a Board member
       that there is racial unfairness between the black and white workers. Black
       employees are disciplined for the same actions taken by their similarly situated
       white employees who are not disciplined.

   III. On March 29, 2017, I was suspended for missing a staff meeting, and was
        discharged on March 30, 2017. No reason was given for the discharge.

   IV. I believe I have been discriminated against on the basis of my Race (Black), and
       subjected to retaliation in violation of Title VII of the Civil Rights Act of 1964, as
       amended. Also, I believe I was discriminated against in the basis of my Age (40+)
       violation of the Americans with Disabilities Act of 1990, as amended.1

(Doc. No. 4-1 at 1).

       Plaintiff filed a Dismissal and Notice of Rights & Notice of Suit Rights dated June 19,

2018, stating that the EEOC is unable to conclude that the information obtained establishes

violations of the statutes. (Doc. No. 4-1 at 2).

       II.        STANDARD OF REVIEW

       Because Plaintiff is proceeding in forma pauperis, the Court must review the Complaint to

determine whether it is subject to dismissal on the grounds that it is “frivolous or malicious [or]

fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2). In its frivolity

review, this Court must determine whether the Complaint raises an indisputably meritless legal

theory or is founded upon clearly baseless factual contentions, such as fantastic or delusional

scenarios. Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). A pro se complaint must be

construed liberally. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the liberal construction



       1
           Plaintiff does not include an ADA claim in the Amended Complaint. See (Doc. No. 4 at 3).

                                                        6
requirement will not permit a district court to ignore a clear failure to allege facts in a complaint

which set forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc. Servs., 901

F.2d 387 (4th Cir. 1990). It is well settled that federal courts performing their duties of construing

pro se pleadings are not required to be “mind readers” or “advocates” for pro se litigants. Beaudett

v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985); Gordon v. Leeke, 574 F.2d 1147, 1151

(4th Cir. 1978). While a plaintiff need not pled a prima facie case for relief to survive initial review,

the plaintiff must still comply with the ordinary rules for assessing the sufficiency of a compliant

and set forth a short and plain statement for relief. McCleary-Evans v. Md. Dep’t of Transp., State

Hwy. Admin., 780 F.3d 582, 585 (4th Cir. 2015); Fed. R. Civ. P. 8(a)(2).

        IV.     DISCUSSION

(1)     Parties

        Plaintiff names as Defendants her former employer, FairView Kids Care, as well as an

individual, Administrative Director Toni Ann Gaither. Individuals are not liable in Title VII or

ADEA employment discrimination actions. Lissau v. Southern Food Servs., Inc., 159 F.3d 177

(4th Cir. 1998); Baird ex rel. Baird v. Rose, 192 F.3d 462 (4th Cir. 1999). The proper Defendant is

the employer itself, in this case, FairView Kids Care. Therefore, Plaintiff’s claims against Gaither

will be dismissed.

(2)     Title VII

        Title VII prohibits “an employer . . . [from] discriminat[ing] against any individual with

respect to his compensation, terms, conditions or privileges of employment, because of such

individual’s race, color, religion, sex or national origin . . . .” 42 U.S.C. § 2000e-2(a)(1).

        Plaintiff, who is African American, has adequately alleged that she was discriminated



                                                   7
against because of her race. She alleges that she was denied privileges that white employees were

granted, was disciplined unfairly and unequally, and was terminated from her employment for the

same conduct that was unpunished for white employees. Plaintiff’s race discrimination claims are

sufficient to pass initial review.

(3)     ADEA

        The ADEA prohibits employers from discriminating against individuals because of their

age with the protected class over the age of 40. 29 U.S.C. §§ 623(a), 631(a).

        Plaintiff’s only allegation with regards to age is that she is over the age of 40. She does not

allege that she was treated differently from other employees or terminated because of her age. This

vague, conclusory, and factually unsupported claim will be dismissed.

(4)     Retaliation

        Section 704(a) of Title VII “prohibits an employer from taking an adverse employment

action against any employee ‘because he has opposed any practice made an unlawful employment

practice.” EEOC v. Navy Fed. Credit Union, 424 F.3d 397, 405 (4th Cir. 2005) (quoting Title VII

§ 704(a), 42 U.S.C. § 2000e–3(a)). To state a Title VII retaliation claim, a plaintiff must show: (1)

participation in a protected activity; (2) subjection to an adverse job action; and (3) a causal

connection between the activity and the adverse action. Matavia v. Bald Head Island Mgmt., Inc.,

259 F.3d 261, 271 (4th Cir. 2001).

        Plaintiff appears to allege that she treated unfairly and ultimately fired, in part, because she

complained to the school’s administration that she was being treated differently from white

employees. See generally Strothers v. City of Laurel, Md., 895 F.3d 317 (4th Cir. 2018) (protected

activity under Title VII includes complaining to superiors about suspected violations of Title VII).



                                                   8
This claim is minimally sufficient to pass initial review and will be permitted to proceed.

       V.       CONCLUSION

       Plaintiff’s Amended Complaint passes initial review on her racial discrimination and

retaliation claims, but the claims of age discrimination are dismissed for failure to state a claim

under § 1915.

       IT IS, THEREFORE, ORDERED that:

       1.       The Amended Complaint, (Doc. No. 4), survives initial review on the claims of

                racial discrimination and retaliation against FairView Kids Care. The claims of age

                discrimination and the claims against Toni Ann Gaither are dismissed for failure to

                state a claim under Section 1915(e).

       3.       The U.S. Marshal is hereby directed to attempt to serve summons on Defendant

                FairView Kids Care, at the address provided on the summons form attached to

                Plaintiff’s Amended Complaint. See (Doc. No. 4-2).




                                                Signed: February 26, 2019




                                                 9
